

114 HR 7605 IH: Coast Guard Combat-Injured Tax Fairness Act
U.S. House of Representatives
2020-07-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 7605IN THE HOUSE OF REPRESENTATIVESJuly 13, 2020Mr. Vela (for himself and Mr. Mitchell) introduced the following bill; which was referred to the Committee on Transportation and Infrastructure, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo amend the Combat-Injured Veterans Tax Fairness Act of 2016 to apply to members of the Coast Guard when the Coast Guard is not operating as a service in the Department of the Navy.1.Short titleThis Act may be cited as the Coast Guard Combat-Injured Tax Fairness Act.2.Restoration of amounts improperly withheld for tax purposes from severance payments to veterans of the Coast Guard with combat-related injuries(a)Application to members of the Coast Guard when the Coast Guard is not operating as a service in the Department of the NavyThe Combat-Injured Veterans Tax Fairness Act of 2016 (Public Law 114–292; 10 U.S.C. 1212 note) is amended—(1)in section 3(a), in the matter preceding paragraph (1), by inserting (or the Secretary of Homeland Security, with respect to the Coast Guard when it is not operating as a service in the Department of the Navy) after the Secretary of Defense; and(2)in section 4—(A)in the heading, by inserting and Secretary of Homeland Security after Secretary of Defense;(B)by inserting or the Secretary of Homeland Security after The Secretary of Defense; and(C)by striking made by the Secretary and inserting made by that Secretary.(b)DeadlinesThe Secretary of Homeland Security shall carry out the amendments made by subsection (a)—(1)in paragraph (1), not later than one year after the date of the enactment of this Act; and(2)in paragraph (2), on and after the date of the enactment of this Act.